996 A.2d 488 (2010)
Frederick EVANS, Appellant
v.
COMMONWEALTH of Pennsylvania, Pennsylvania DEPARTMENT OF CORRECTIONS, Secretary Jeffrey A. Beard; Superintendent David D. Diguglielmo, State Correctional Institution at Graterford; Tom Rowlands, Records Supervisor at State Correctional Institution at Graterford; A. Scott Williamson, Deputy Superintendent, State Correctional Institution at Graterford, Appellees.
No. 31 EAP 2009
Supreme Court of Pennsylvania.
June 23, 2010.


*489 ORDER

PER CURIAM.
AND NOW, this 23rd day of June, 2010, Appellees' Motion to Strike/Preclude Certain Items Listed in Designation of Contents of Reproduced Record is GRANTED, and the order of the Commonwealth Court dated June 12, 2009, in the above matter, is AFFIRMED.